95 S.E.2d 917 (1957)
245 N.C. 398
Daphne (Mrs. Bryant) HAZELWOOD
v.
Dr. P. Y. ADAMS.
No. 595.
Supreme Court of North Carolina.
January 11, 1957.
*918 Schoch & Schoch, by Arch K. Schoch, High Point, for plaintiff-appellant.
York, York & Hutchens, by C. A. York, Jr., High Point, for defendant-appellee.
HIGGINS, Justice.
"A physician or surgeon who undertakes to render professional services must meet these requirements: (1) He must possess the degree of professional learning, skill and ability which others similarly situated ordinarily possess; (2) he must exercise reasonable care and diligence in the application of his knowledge and skill to the *919 patient's case; (3) he must use his best judgment in the treatment and care of his patient." Hunt v. Bradshaw, 242 N.C. 517, 88 S.E.2d 762, 765; Jackson v. Mountain Sanitarium, 234 N.C. 222, 67 S.E.2d 57; Wilson v. Martin Memorial Hospital, 232 N.C. 362, 61 S.E.2d 102; Smith v. McClung, 201 N.C. 648, 161 S.E. 91; Nash v. Royster, 189 N.C. 408, 127 S.E. 356; Long v. Austin, 153 N.C. 508, 69 S.E. 500. "If the physician or surgeon lives up to the foregoing requirements, he is not civilly liable for the consequences. If he fails in any one particular, and such failure is the proximate cause of injury and damage, he is liable." Hunt v. Bradshaw, supra.
The rules of liability applicable to physicians and surgeons apply likewise to dentists. Grier v. Phillips, 230 N.C. 672, 55 S.E.2d 485; McCracken v. Smathers, 122 N.C. 799, 29 S.E. 354. The dentist is liable if injury proximately results either from a want of skill or from a want of its application. Nash v. Royster, supra. One who holds himself out to practice dentistry, by implication agrees to bring to his patient's case a fair, reasonable and competent degree of skill and to apply that skill with ordinary care and diligence in the exercise of his best judgment. The rule in relation to learning and skill does not require that extraordinary learning and skill which belong only to a gifted few of rare endowments, but such as is possessed by the average member of the profession in good standing. The rule of reasonable care and diligence does not require the exercise of the highest possible degree of care, and to render a physician or surgeon liable it is not enough that there has been a lesser degree of care than some other medical man might have shown, or less than even he, himself, might have bestowed. But there must be a want of ordinary and reasonable care leading to a bad result. This includes not only diagnosis, but treatment. Nash v. Royster, supra.
The plaintiff's medical evidence shows that good medical practice requires that broken roots should be removed at the time of the extraction. That infection in and around the broken roots should be permitted to continue for five months with two or three weekly operations which did nothing more than drain the infected area, would seem to be enough to permit the plaintiff to submit determinative issues to the jury. The evidence in the case of Love v. Zimmerman, 226 N.C. 389, 38 S.E.2d 220, certainly is not stronger than the evidence in this case. We think the plaintiff was entitled to go to the jury, and to that end the judgment of nonsuit is
Reversed.
JOHNSON, J., not sitting.